Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 1 of 18

EXHIBIT A
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/1RE Page erpt May 0 6 2019

erry
Bp-n2032 = U.S. DEPARTMENT OF JUSTICE
JUN 10 FEDERAL BUREAU OF PRISONS

WORK PE{RFORMANCE RATING - INMATE
ES SEE]
Unit

Inmate's Nare Register No.
Samuel,Azitonio D. 11345-0214 Cadre 1

 

 

 

Evaluation Work Assignment
April 2029 Welding

 

 

 

 

 

 

Bonus Jus tification

I recommenda bonus for this worker, even though I cannot give him one due to Facilities budget
restraint 5- Mr. Samuel has a terrific attitude and is eager to learn. He works well with others
and has shown tremendous initiative in the Welding Shop since I hired him. We have done multiple
fabricati On projects and repairs to steam lines and hot water heaters.

 

Signature and Date of Dept. Head Approval

 

Route to Dept. Head for Review, Then to Unit Team

 

 

7 : 5 . ;
InstructicorS: Check the best statement in each area. Base your rating on the inmate's overall pe
the rating period--neither the inmate's best day nor worst day--as compared to what is expected o
satisfactory worker in the assignment.

riormance for
fa

. QUALITY OF WORK
Unsatisiactory. Makes more errors than should for this level of training. Work must be redone.

Fair. Careless; makes mistakes and does not check work. Should do better work.

Satisfactory. Makes some mistakes but no more than expected at this level.

Good. Makes fewer mistakes than most inmates et this level of training. Does Journeyman level work.
Outstanding. Does superior work

ha

Unoh to pak

. QUANTITY OF WORK

Unsatistectory. Lazy, wastes time, goofs off.

Fair. Does just enough to get by. Has to be prodded occasionally.
Satis =actory. Works steadily but does not push self.

Good. Willing Worker., Does a full day's work and wastes little time.

Outstanding. Drives self exceptionally hard all the time.

to

nom ta bo

ALL

TIATIVE

Unsatisfactory. Always waits to b
Fair. Usually relies on others to
SatisZzactory. Can adapt to changes
Good. Can plan own work well. Acts on own in most things. Doesn't wai
Outstanding. Has good ideas on better ways of doing things,

a
a
H

e told what to do. Needs help getting started.
say what needs to be done.
in routine. Will start work without waiting to be told.
it to be told what to do.

Ob Lt

A

INTEREST; EAGERNESS TO LEARN

Poor. Shows no interest in job. Regards job as = drag or waste of time.

Fair. Shows minimal interest but not very eager to learn.

Satisfactory. Shows average amount of interest. Wants to learn own job but does not put forth extra

| vo
whe

efiort-
Good. Above-average interest in job. Asks questions about own work and related work. May do extra work to

improve skills.
Outstanding. Eager to master job. Wants to know everything there is to know about it. May read up on own

time orf volunteer to do things that will improve knowledge.

ih

K

E. ABILITY TO LEARN
1. Poor. Has very low aptit
no matter how hard trying.
Fair. Slow but if tries eventually w.

ude and is very slow to learn. Even when given extra instruction unable to learn,

2. ill pick up the skills. Needs more instructions than most.
3. Average- No slower and no faster to 1 n than most inmates. Requires average amount of instruction.
4. Good. Learns rapidly. Good memory. Rerely makes the same mistake twice.

5. Outstanding. Very quick to learn. Excellent memory. Is learning much more Yapidly than most inmates
assigned here. Never makes the same mistake twice.

11
e

ar
el

AI

F. NEED FOR SUPERVISION; DEPENDABILITY; SAFETY; CARE OF EQUIPMENT
Needs constant supervision. If left unsupervised will foul up, get in trouble, or wander of

 

Ls
Undependable.

2. Needs closer supervision than most. Not very dependeble.

3. Average: Can be relied on for certain things but must be supervised by others. Usually prompt end
dependable.

Needs little supervision. Good record of dependability an promotness.
No supervision required. Completely dependable in all things.

Un ob

Le

Replaces BP-S324, OCT 94

PDF Prescribed by P5251 Replaces BP-S324, OCT 94
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 3 of 18

G. RESPONSE TO SUPERVISION AND INSTRUCTION
1. Poor. Resentful and hostile. May argue with supervisor.
2. Fair. Resists or ignores suggestions.
3. Satisfactory. Generally does what is told without any fuss.
4. Good. No hostility or resentment. Tries to improve.
5. Outstanding. Makes a real efiort to please the instructor. Does exactly as is told.

H, ABILITY TO WORK WITH OTHERS

1. Poor. Negativistic, hostile, annoying to others.

2. Fair. Doesn't make iriends easily. Has some interpersonal di culties.
3

4

 

. Satisfactory. Gets along OK with most co-workers and is accepted by them.
Good. Friendly, congenial, helpful; others like to work with.
5. Outstanding. Gets along well with everyone. Very popular.

I. OVERALL JOB PROFICIENCY
Based on this inmate's overall performance during this work period, if this inmate was an employee of yours

in the community would you:

__1. Fire or lay off that individual?

__2. Transfer the person to a less demanding job at a lower pay scale?

sf 3. Continue to employ the person but without a raise or promotion this time?
__4. Raise the person's pay but keep the person at the same job?

___5. Promote the person to a more demanding job at a higher pay rate?

 

 

 

 

 

 

 

 

 

 

 

J. GRADES AND PAY
1. Performance Pay - Grade Class (Check one) 2. v2 3 4 M.
'
2. Hours of Satisfactory work 154 :
3. Regular Pay 44.66
4. Bonus Kecommendea: yes; no
5. Total Pay 44.66 .
Supervisor's Signature Date
04/24/2019
Inmate's Signature Date
04/24/2019
Inmate Was requested to sign this rating, but refused, citing the following
reason:
Staff Witness' Signature Date
FILE IN SECTION 4 UNLESS APPROPRIATE FOR PRIVACY FOLDER SECTION A

PDF Prescribed by P5251 Replaces BP-S324, OCT 94
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 4 of 18

EXHIBIT B
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 5 of 18

eteoeoteeveres

a
e
*
»
°
a
*
.
.
.
\°
le
ie
*
.
.
.

*

 

 

Sow eeFeee Beevers eBeea,
s

 

eheeene SOS ePamer en PODER TET TER ES TN Oe ORS oad bow soneee Opt boeee Cob aneeeneyeessaeeeePaneD eaeee

JeuLuss Hulyew Uolsiseg aAnisog ul Buyedinuied
JO}

janes ‘qj Cluo}Uuy

0] payuaseld si

ely EAE

 
 

ate

ser ottotcreetnnsy ee eenbagrayzerggrat tt 1S EMEA LARUE EU ar os SAEALENNGERSEA Ei mtb port op tet enutey epsiseeevenge ances
fe a

‘Pepenresees

PVCU Te Reese eee

ae

seer ee eons

PCC EP EP EKO VERT ENE DE

eeueueee

78

 
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 6 of 18

 

 

 

 

 
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 7 of 18

4 vot

WA ‘3inqsiajag
dwep/mMo'] 3mqsiejag DOA
yst[eIadg uoyvanayy

~ "ED

 

yusujredaq uoteeday ay} Aq parosuods
Slog Aqnf jo Aep uWOE ST} UO pansst Aqaray St aye2d1G1}4189 STU],

SOT SEG suyatdutoy

 

WV adDOdd A

 

 

 

10d NIVM

ayy payetduros ATiopRysyes sey

jones o1uojuy

yeyy AJ1}199 0} ST STUY,

WOVaTGuIo> JO sywoTIND

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 9 of 18

 

Ng?

{work
97eq

SIARG Joseue S107 *Z JoquIsAON
eC] WA Up) SUDMEP Joseuepy asec

Ore Cy \> TNS

« SJIDAJUOD pun ‘Saspsjsoyy ‘Suipjing >
AWdIY JPA) ‘POUDULY [OUOSJAg — Aauory ado / Kauopy ao
‘doysysoy Aajuaay ayy fo z a[Npoypy pajajdiuos Apynfssacans sopy

a

 

 

 

ISNNWeeE OJUO}UP,

NOLLTTGNO) 10 GIVOLILLYAO
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 10 of 18

 

 

 

 

 

 

 

 

 

 

 

 

Jaysea] ‘sddeys ‘A

 

Ae ‘ —f vo Jo Aep —f- Siy} ponsst Aqaroy SI aJVOY.199 STU,

SUIUIVAY, JO SANOP] nan Jo SWQSISUO?D
Sa|dioulid aj] oiseg

pojoiduros Apaojovysiyes sey

 

janues GiuOIUy

 

JEU) SOLJI}.AI9 SII,

 

5 PUIMIDABIP Y JO IyVILyH.AI7

 

 

 

 

 
 

 

 

 

8
Ss
S
:

QO

Antonto Samuel

 

 

 

has successfully completed the Soul Keeping class a

0 has discovered

WON ait

t The Low at Butner Pi

how to care for the most important part of his being.

ledge

Low

nee through the kn

a

Over the laat six weeks we have learned that “grace and peace will be ours in abund
GJ P

1-2

oe

of God and of Jesus our Lord.” 2 Peter

tator

ile

Course Fac.

 

 

 

 
Se —
re = ——— ——
WAV

=

Siena

Ee

 

YAOON ‘Wwapsaig
aucun “A PIruod]

CIS FOS!

LIOZ +ak ay? ur “Laquasaq fo Kop yyuaajouiny sty} UO
WpOLY SUIUIDL] IfvL-. paxrpsvpunis ay) ul

aa:

Ses
er

 

rok
oa

ee

J

—>

aL
FES
ots

——-

TE
——~_

=,
ae
ree

ee

Wee
tyes

=

=
SNe
= os< =

earns

i
uow UAC hyafvS aq1¢ U0149NLLSUOD

Se

oe
<—*

=<——

SSeS

oot

es

sof uo1jajqutoo fo aqvo1f1.199 s1yi

TINWGES OINOINE

uodn siafuUor saaqsns J fo papog

LLDON—

Sey

oo

 

Se
—->

—

Xa
Zt

 

 

 

 

 

=,

SSN Nea RSS =o Somes PUN mn aN

SSR ROSS EASE RN reo Ss = SNe nee
rr er a Se ee ee ee OR rr rf ae Nee ae

SSS SS SSS EE SE See SSS SESS

 
<—<—
FES
=

ra

 

YHOON ‘Wapisatg
a1ky ‘A pypuogd

PII TI"

 

ZLIOZ +k ay ut ‘Laquiadaq] fo Kop Yluaajauiny S1yi Uo
WplwoL] SUIUIDL] 1/919 paxip.ppunis ayy fo 140d sp

WNINILIN aL07
fO Sjanaq 11D

4of uonaquios fo arvo1fiq4a9 sry 7

TINWES OINOL
uodn siafuoo saaqsns L {0 psvog

 

 

 

 

SEI S =
EN SRE RE
= ee a aes (= eee ocean a ae a ea eee ne ee
= Ss SS SS

 

 
 

 

 

 

Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 14 of 18

 

 

 

a

IT:

CeNi
y
AS.

           

 

 

6107 [hdy isy[eloeds quounvary drug “SW “TSyouW AL

~~ )

 

dnOUD ASNEV ONAN TVLLNACISHYUNON

‘JUOWITUWOD TeUONdoddDxo pue

OUPULIOJIod SUIPULISINO INOA JO]
[cO-SPETI

THONVS OINOLNY

 

0} UoNvDeIddv oteduls Ino ssardxa AgaIoy aM

 

 

 

 

 
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 15 of 18

EXHIBIT C
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 16 of 18

Dear Judge Moore:

My name is Tammie Bryant. I am a production supervisor at Strength Of Nature. I have
been with my company for 9 years. I am currently buying my home at 2 Chestnut Circle, Port
Wentworth, Ga. I live in my home with my 2 grown daughters. I am writing you in reference to
Antonio Samuel. Antonio Samuel is a longtime friend. I have known Antonio for 20+ years and i
looking forward to Antonio’s release from prison. My family is opening our home for Antonio to
be in a safe and drugfree environment. I think that residing with us will be a positive step as he
establishes his life after prison.

Thank you

Tammie Bryant
Tammie Bryant
912-508-2218
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 17 of 18

EXHIBIT D
Case 4:02-cr-00282-WTM-CLR Document 60-1 Filed 06/18/19 Page 18 of 18

 

International Longshoremen’s
eee ASSOCIATION .«...

Affiliated with AFL-CIO and Canadian Labour Congress

LOCAL NO. 1414

 

221 N. E. Lathrop Avenue — Post Office Box 1262

REG. U.S. PATENT OFFICE

 

 

——_ Savannah, Georgia 31402
<=>~ Telephone 233-2944 — 232-8242 — Fax 236-8081

 

 

 

 

Timothy S. Mackey, President
Ronald V. Montague, Sr., RecordingSecretary

May 30, 2019

The Honorable William T. Moore, Jr.
Judge, U.S. District Court

125 Bull Street

Savannah, GA 31401

RE: Antonio Samuel
Dear Judge Moore:

I'm writing this letter on the behalf of my brother Antonio Samuel. My name is Kareem Evans and |
work for the ILA Local 1414 (International Longshoremen’s Association) for 17 years. I’m well known
and I’m union member in the industry. His attorney Thomas A. Withers in trying to have my brother
release on the first step act. If release the organization is willing to help him gets an opportunity to work
here in the industry.

The International Longshoremen’s Association local 1414 in Savannah, GA is one of the Nation’s
and World’s busiest Port operations. We have reached record numbers in containers and break-bulk
cargo moved in our port each quarter/year for the last 10 years and more. We are projected to double
in production in the years to come while exceeding each year’s production.

If you have any questions, please feel to contact me at (912) 856-8349.

Sincerely,

iSArecim Evens

Kareem Evans
ILA Local 1414

Ce: Phillip Bell LoS ppeL

Business Agent, ILA Local 1414
